08-3128-cv
   Arruda v. Commissioner of Social Security




                     UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 29th day of January, two thousand ten.

PRESENT:
            JOHN M. WALKER, Jr.,
            CHESTER J. STRAUB,
            ROSEMARY S. POOLER,
                              Circuit Judges.
__________________________________________

Anthony Arruda,

              Plaintiff-Appellant,

              v.                                                 08-3128-cv

Commissioner of Social Security,

            Defendant-Appellee.
__________________________________________

FOR APPELLANT:               Anthony Arruda, pro se, Watertown, New York.

FOR APPELLEE:                Andrew T. Baxter, Acting United States Attorney for the Northern
                             District of New York (Tomasina DiGrigoli, Special Assistant
                             United States Attorney, on the brief, and Mary Ann Sloan, Acting
                             Regional Chief Counsel - Region II, and Karen G. Fiszer, Assistant
                             Regional Counsel, Social Security Administration Office of the
                             General Counsel, of counsel), New York, New York.
     Appeal from a judgment of the United States District Court for the Northern District of
New York (Hurd, J., Homer, M.J.). UPON DUE CONSIDERATION IT IS HEREBY
ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be
AFFIRMED.

       Appellant Anthony Arruda, pro se, appeals the judgment affirming a final decision of the
Commissioner of Social Security denying his applications for disability benefits and
Supplemental Security Income. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

       As an initial matter, the Commissioner argues that Arruda’s notice of appeal was
untimely filed and that, accordingly, we lack jurisdiction over the appeal. However, a review of
this Court’s records indicates that Arruda timely filed a notice of appeal in this Court in
December 2006. While this notice of appeal was not subsequently docketed by the district court,
we have determined that there is sufficient evidence of a timely filing for jurisdictional purposes.
See Fed. R. App. P. 4(d).

        When deciding an appeal from a denial of disability benefits, we conduct a plenary
review of the administrative record. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008);
see also Schaal v. Apfel, 134 F.3d 496, 500-01 (2d Cir. 1998). We may set aside the
Commissioner’s decision only if it was based on incorrect legal standards or if the factual
findings are not supported by substantial evidence. See Burgess, 537 F.3d at 127-28; Halloran v.
Barnhart, 362 F.3d 28, 31 (2d Cir. 2004). “Substantial evidence means . . . such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.” Burgess, 537
F.3d at 127.

       The Social Security regulations set forth a five-step sequential evaluation process for
adjudicating claims for disability insurance benefits. See 20 C.F.R. §§ 404.1520, 416.920. The
analysis proceeds as follows:

                   First, the [Commissioner] considers whether the claimant is
                   currently engaged in substantial gainful activity. If he is not,
                   the [Commissioner] next considers whether the claimant has
                   a “severe impairment” which significantly limits his physical
                   or mental ability to do basic work activities. If the claimant
                   suffers such an impairment, the third inquiry is whether,
                   based solely on medical evidence, the claimant has an
                   impairment which is listed in Appendix 1 of the regulations.
                   If the claimant has such an impairment, the [Commissioner]
                   will consider him disabled without considering vocational
                   factors such as age, education, and work experience; the
                   [Commissioner] presumes that a claimant who is afflicted
                   with a “listed” impairment is unable to perform substantial


                                                  2
                   gainful activity. Assuming the claimant does not have a listed
                   impairment, the fourth inquiry is whether, despite the
                   claimant’s severe impairment, he has the residual functional
                   capacity to perform his past work. Finally, if the claimant is
                   unable to perform his past work, the [Commissioner] then
                   determines whether there is other work which the claimant
                   could perform.

See Rivera v. Schweiker, 717 F.2d 719, 722 (2d Cir. 1983). The claimant bears the burden of
proving the first four elements, and, with regards to the fifth element, there is a limited burden
shift to the Commissioner to show “that there is work in the national economy that the claimant
can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam); see also 20 C.F.R.
§ 404.1560(c)(2).

          In the present case, the Administrative Law Judge (“ALJ”) applied the correct legal
standard in determining that Arruda was not disabled at step five of the sequential evaluation
process, and substantial evidence supports this decision. Construing his pro se brief liberally, as
we must, see, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), Arruda’s only
argument on appeal is that the ALJ erred by failing to credit the September 1996 “disability
certificate” completed by his treating physician, Dr. Michael P. Owen, opining that Arruda was
“totally disabled.”1 See Admin. Record at 221. “[T]he opinion of a treating physician is given
controlling weight if it is well-supported by medical findings and not inconsistent with other
substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 78-79 (2d Cir. 1999); see also 20 C.F.R.
§ 404.1527(d)(2). Generally, “the opinion of the treating physician is not afforded controlling
weight where…the treating physician issued opinions that are not consistent with
. . . the opinions of other medical experts, for [g]enuine conflicts in the medical evidence are for
the Commissioner to resolve.” Burgess, 537 F.3d at 128 (internal citations and quotation marks
omitted) (alteration in original); see also Social Security Ruling (“SSR”) 96-5p (July 2, 1996)
(stating, in relevant part, that a decision as to whether a claimant is “disabled” is an
administrative finding reserved to the Commissioner, and a statement by a treating source that a
claimant is disabled should not be disregarded, but is not entitled to controlling weight or special
significance).

        Here, substantial evidence supports the ALJ’s decision not to afford controlling weight to
Dr. Owen’s September 1996 assessment, which was based on only one examination and which
conflicted with the opinions of Dr. Dennis M. Sullivan, a consulting examiner, that Arruda had a
“moderate or less so impairment” and should be considered for vocational rehabilitation training,
see Admin. Record at 223-26, and the opinions of Drs. Donna M. White and Carol A. Wakeley,
who determined that Arruda was capable of performing light work after reviewing the medical

           1
             In correspondence recently received by this Court, which was apparently not served on
   the Commissioner as it was not accompanied by a certificate of service, Arruda asserts, without
   citing to the administrative record, that Dr. Owens signed a second disability certificate in
   February 1997; however, a review of the record reveals no such document.
                                                  3
reports of both Dr. Owen, a neurologist, and Dr. Bhavesh Rajani, Arruda’s medical doctor, as
well as diagnostic test results, id. at 84-90. This conflict in medical opinions was one for the
Commissioner to resolve, and substantial evidence supports the decision not to accord
controlling weight to Dr. Owen’s September 1996 assessment. See Burgess, 537 F.3d at 128; see
also SSR 96-5p.

       The judgment of the district court is hereby AFFIRMED.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               4